DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 10/22/2019.  
Claims 1-12 are pending.
Drawings
The drawings are objected to because boxes e.g. 2-12 shown on Fig. 1 should be labeled, Figures 3-4 should contain all labels for graph axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabak et al. US2015/0355001 (hereinafter Dabak).
Regarding claim 1, Dabak teaches a method for evaluating discrete measurement data sequences of an ultrasonic flow measuring device (see abstract, para. 0037-0038, 0045, where signal samples are separated in time), recorded with a recording frequency and respectively describing an at least substantially sinusoidal ultrasound signal with a signal frequency (see para. 0053-0057, sinusoids Y1(i), Y2(i) are disclosed, and where a sampling frequency (fs) is disclosed), the method comprising the following steps being carried out in order to determine at least one of a time position or height of at least one maximum of the at least substantially sinusoidal (see abstract, para. 0037-0040, 0044-0045, 0053-0055 where a peak value of the sine wave is disclosed, and where each black dot represents a maximum sample value), being determined as at least one of at least a part of a measurement data sequence or at least a part of a cross-correlation of two measurement data sequences recorded at different measurement positions of the ultrasonic flow measuring device (see abstract, para. 0007, 0035-0039, 0044-0045, 0053-0061; Fig. 1, 2A, 5A, 7A, elements UT1, UT2 and where a correlation is made):
 determining a maximum evaluation value of the time sequence and at least two evaluation values of the time sequence being adjacent the maximum evaluation value (see para. 0053-0064, see Fig. 5A-5H, 7A-7B, where maximum values and peaks are disclosed); 
determining initial values, including an initial maximum value  and an initial maximum time (see para. 0044-0045, 0055, 0060, where values are being initialized) by a quadratic fit of selected evaluation values to determine initial values (a quadrature mixer and a parabolic interpolation/quadratic fit to determine a local peak value from sampled values and to determine local maximum value from sampled values, para. 0013, 0019, 0021, 0041, 0044, 0055, 0060, 0068, Fig. 4A, 5A, 5E, 5G). 
determining output values including at least one of an output time describing the position of the maximum (see Fig. 5Z-5H, 7A-7B, para. 0017, 0039-0041, 0044-0045, 0060, 0069)  or an output height describing the height of the maximum by using a determination relationship setting the output values in relation with the initial values (see para. 0037, 0039-0041, where signals samples separated by a time is disclosed and where the peak value 300 of the sine wave is taken as a true alignment point for signals from the ultrasonic transducer and where a maximum sample value is disclosed) and at least one calculation quantity formed from the selected evaluation values for a known recording frequency and a known signal frequency and being derived on a basis of the known sinusoidal profile (0037, 0040-0044, 0057, Fig. 4A-4B, where a Delta Time of flight value is being determined).
Regarding claim 2, Dabak further teaches carrying out the evaluation by at least one of using at least one microelectronic component for digital signal processing of a control device of the ultrasonic flow measuring device (see para. 0009, 0010, 0033-0036, Fig. 2A, 2B, where the component for digital signal processing of a control device of the ultrasonic measuring device is shown) or using the determined output values to determine at least one of a time-of-flight difference or an absolute time of flight of the ultrasound signal or signals (see para. 0004, 0015-0022, Fig. 1, 5A-5H, where a differential time of flight from received ultrasonic signals is disclosed).
Regarding claim 3, Dabak further teaches at least one of determining or using the determination relationship as at least one of a look-up table relating at least to the calculation quantity or a mathematical function (see para. 0007, 0031, 0053-0058, 0059, 0067, see Fig. 11, wherein a determination is used as at least a mathematical function is disclosed and wherein a table is shown).
Regarding claim 4, Dabak further teaches at least partially deriving the determination relationship analytically (see para. 0037, 0039-0041, where signals samples separated by a time is disclosed and where the peak value 300 of the sine wave is taken as a true alignment point for signals from the ultrasonic transducer and where a maximum sample value is disclosed; wherein a quadrature mixer and a parabolic interpolation/quadratic fit to determine a local peak value from sampled values and to determine local maximum value from sampled values, para. 0013, 0019, 0021, 0041, 0044, 0055, 0060, 0068, Fig. 4A, 5A, 5E, 5G, 11, therefore it is partially derived analytically)
Regarding claim 8, Dabak further teaches at least partially empirically determining the determination relationship (see para. 0037, 0039-0041, where signals samples separated by a time is disclosed and where the peak value 300 of the sine wave is taken as a true alignment point for signals from the ultrasonic transducer and where a maximum sample value is disclosed; wherein a quadrature mixer and a parabolic interpolation/quadratic fit to determine a local peak value from sampled values and to determine local maximum value from sampled values, para. 0013, 0019, 0021, 0041, 0044, 0055, 0060, 0068, Fig. 4A, 5A, 5E, 5G, 11, therefore it is partially empirically determined).
Regarding claim 9, Dabak further teaches using an ultrasound signal described by an envelope curve initially increasing in its amplitude and then decreasing to zero (see para. 0016, 0018 Fig. 4B, 5B, 5H showing envelope determination from sampled values of received ultrasonic signals of Fig. 5A, Fig. 3A-4B and para. 0042, 0044, 0046 wherein a local zero crossing value is disclosed), measuring the ultrasound signal with the measurement data sequences (see para. 0005-0006, 0033, Fig. 3A-4B, 5H, where propagation times measurements are disclosed),  carrying out the at least partial empirical determination at least one of separately for the region of increasing amplitudes and for the region of decreasing amplitudes (see Fig. 3A-4B, 5H, 9A-10C, see para. 0039, where envelope r12 have greater peak amplitude than the envelope r21 and where a lower amplitude is disclosed) or as a function of a slope value of the envelope curve (see para. 0071 where a positive slope is disclosed, Fig. 3A-4B, 5H), and the determination relationship at least one of differing between the regions or being determined as a function of the slope value (see Fig. 3A-4B, 5H, see para. 0046, 0071).
Regarding claim 10, Dabak further teaches adapting the determination relationship as a function of calibration data of a calibration measurement (see para. 0066-0067, where compensation is disclosed, Fig. 5E-5G, 9A-9E, 10B, 10C, 11).
Regarding claim 11, Dabak further teaches at least one of using the calibration measurement for determining the signal frequency or carrying out a repetition of the calibration measurement at least one of cyclically or when at least one ambient criterion evaluating an ambient condition is satisfied, or upon a change, exceeding a threshold value, in a temperature to a value for which there are no calibration data (see para. 0066-0067, where compensation is disclosed upon a change and wherein the compensation is performed for sample and cycle slip, Fig. 5E-5G, 9A-9E, 10B, 10C, 11).
Regarding claim 12, Dabak teaches all the materials as applied above for claim 1 and further teaches an ultrasonic flow measuring device (see Fig. 1, 2A-2B), comprising: at least one ultrasound transducer (see Fig. 1, 2A, where UT1 and UT2 are disclosed); and a control device evaluating measurement data of said at least one ultrasound transducer (see Fig. 2A-2B, comprising signal processing circuit 208), said control device including an analog-digital converter (see Fig. 2B where the signal processing circuit 208 comprises an ADC 230) and at least one microelectronic component for see element 200, comprising MCU 210).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon cited in form PTOL-892 is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864